DETAILED ACTION
The present application is being examined under the pre- AIA  first to invent provisions. 

This Office Action is in response to the Arguments/Remarks filed 4 December 2020.  As directed by applicant, no claims have been amended, added, or cancelled.  Thus, claims 1-32 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canourgues (U.S. Patent Application Publication 2009/0220815 in view of Speranza (U.S. Patent Application Publication 2004/0074882). And Brandt (U.S. Patent Application 20130236239; Wipo equivalent to Dornscheidt WO2011/138278A1 published 11 October 2011)

Regarding claim 1, Canourgues discloses a method of making a welded blank assembly, comprising the steps of: (a) providing first and second sheet metal pieces (Canourgues, Abstract, , two can be provided so that welding can take place, fig. 1-3), at least one of the first and second sheet metal pieces comprises: a base material layer of boron steel (¶0097; steel requiring Boron content) or press hardenable steel having a thickness in a range from 0.5 mm to 2.0 mm (¶0078; 1-3mm), an aluminum- based coating material layer (¶0015, aluminum)  having a thickness in a range from 5 µm to 100 µm (Canourgues,¶112, , in a working example layer has thickness of 20 µm), and a weld notch located along an edge region of the sheet metal piece where at least a portion of the coating material layer has been removed (¶0021; weld formed on edge where coating is removed); (b) arranging the first and second sheet metal pieces together at the edge region, so that a first edge of the first sheet metal piece is butted (¶0004 butt-welded, figs.1,2, and 3, edges are butted against each other for welding) against a second edge of the second sheet metal piece; (c) forming a weld pool (element 10 fig. 3)between the first and second edges of the first and second sheet metal pieces at the edge region, wherein the weld pool comprises constituents of the edge region (id.); and 
	Canourgues does not specifically disclose an aluminum- based coating material layer “(d) providing additional material to influence a composition of a butt weld joint that is formed when the weld pool solidifies, the additional material being provided to the weld pool has a composition and is provided in an amount that, when the welded blank assembly is subsequently heated and quenched in a heat treating process,  the additional material will cause the heat treated butt weld joint to have a hardness and/or a tensile strength that is greater than that of at least one of the first and second sheet metal pieces at a location away from the heat treated butt weld joint.”
.
Regarding step (d), Speranza teaches “(d) providing additional material (Speranza, 14) to influence a composition of a butt weld joint that is formed when the weld pool solidifies(Speranza, Abstract, “cooled”), the additional material being provided to the weld pool has a composition and is provided in an amount Speranza, Abstract, “improves strength”).    Brandt  teaches providing additional material  (Brandt, 4) to the butt weld joint (fig. 2) that is formed when the weld pool solidifies (¶0006, to the weld pool has a composition and is provided in an amount that, when the welded blank assembly is subsequently heated and quenched (Brandt, ¶0006 and-after abrupt cooling…heating in the warm forming process (heat treatment above the austenisation temperature) and cooling in the shaping process) in a heat treating process, the additional material will cause the heat treated butt weld joint to have a hardness and/or a tensile strength that is greater than that of at least one of the first and second sheet metal pieces at a location away from the heat treated butt weld joint (¶0006, has preferably a harder secondary microstructure than the basic materials which are connected by the welding, but at least an equally hard microstructure) .  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Canourgues with Speranza and Brandt, to add the additive material to the weld of Canourgues, where Canourgues already adds some material to the weld-pool (Speranza, ¶0059) in order to further fill in the weld-pool and have the particles fortify the weld in a known and conventional way without unexpected results and strengthen the weld and connection between the metal pieces to even stronger than the original material (Speranza, ¶¶ [0005, 0006], Brandt, ¶0002).
Regarding claim 2, Canourgues in view of Speranza and Brandt teach all the limitations of claim 1, as above, and further a method wherein the base material layer of at least one of the first and second sheet metal pieces is boron steel having a composition that includes a base steel alloy and small amounts of atomic boron, whereby an increase in hardness of the boron steel is greater than an increase in Canourgues, “Steel”, ¶0132, Ti, “high mechanical characteristics). 
Regarding claim 3, Canourgues in view of Speranza and Brandt all the limitations of claim 1, as above, and further teach a method wherein the base material layer of at least one of the first and second sheet metal pieces is press hardenable steel having a composition that allows for direct or indirect press hardening in conjunction with the heat treating process, whereby an increase in hardness of the press hardenable steel is greater than an increase in conventional steel when subjected to the heat treating proces227292.3046.009s (¶0004, blanks are pressed; ¶0119; (Canourgues, “Steel”, ¶0132, Ti, “high mechanical characteristics).
Regarding claim 4, Canourgues in view of Speranza and Brandt all the limitations of claim 1, as above, and further teach a method wherein the at least one sheet metal piece further comprises an iron-aluminum intermetallic compound between the base material layer and the coating material layer (Canourgues, ¶¶0059; intermetallic layer, made of aluminum and iron), both the coating material layer and the intermetallic compound have been removed at the weld notch so that the base material layer is exposed along the edge region as provided in step (a), and the weld pool is substantially free of both the coating material layer and the intermetallic compound (Canourgues, ¶0063, sometimes the intermetallic layer is further divided into layers, and sometimes these must be eliminated). 
Regarding claim 5, Canourgues in view of Speranza and Brandt all the limitations of claim 1, as above, and further teach a method wherein the at least one sheet metal piece further comprises an iron-aluminum intermetallic compound between the base butt weld joint (Canourgues apparent in Fig. 1, that some layer is not removed for eventual weld).
Regarding claim 6, Canourgues in view of Speranza and Brandt all the limitations of claim 1, as above, and further teach a method, wherein the weld pool includes aluminum and the additional material is provided in an amount that dilutes the weld pool and reduces the relative amount of aluminum in the resulting butt weld joint (Speranza ¶0019, since the powdered material is not aluminum here, by adding it to the weld, it dilutes the weld so that the weld has a lower percentage of aluminum by volume).
Regarding claim 8, Canourgues in view of Speranza and Brandt all the limitations of claim 1, as above, and further teach a method wherein step (d) further comprises introducing the additional material to the weld pool at a keyhole weld (Speranza, ¶0003, “keyhole”), this would have been obvious in the combination above to put in the additional material) formed by a high energy density laser (Canourgues, ¶71, high energy laser, this is the laser already employed to join the pieces) to thereby enhance the uniformity of the composition of the formed butt weld joint. 
Regarding claim 9, Canourgues in view of Speranza and Brandt all the limitations of claim 1, as above, and further teach a method, further comprising the step of: heat treating the welded blank assembly as part of a hot stamping process that includes heating the welded blank assembly to an austenizing temperature and 237292.3046.009 subsequently quenching the welded blank assembly to form a martensitic grain structure throughout the welded blank assembly (Canourgues, ¶¶121, 127,austentizing temperature to quenching to achieve martensitic). 

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canourgues (U.S. Patent Application Publication 2009/0220815), Speranza (U.S. Patent Application Publication 2004/0074882) and Brandt (U.S. Patent Application 20130236239; Wipo equivalent WO2011/138278A1 published 11 October 2011),  and further in view of Dornscheidt (Wipo Application Publication WO2011138278).
Regarding claim 7, Canourgues and Speranza teach all the limitations of claim 1, as above, and further teach a method, wherein both first and second sheet metal pieces have a boron steel base material layer (Canourgues, ¶¶0023; Boron in the blank).  
Canourgues and Speranza are silent regarding wherein the base material layer of each of the first and second sheet metal pieces is made from a different grade of steel so that a first portion of the welded blank assembly is more formable than a second portion and so that the second portion of the welded blank assembly is harder than the first portion.  However it is well known that it might be desirable to a practitioner to weld two different types of metal or steel, with different properties, grades or materials, such as in Dornscheidt (Dornscheidt, Abstract; steels of different grades) whereby different grades have different material properties, including hardness (Atlas Steels, Reference Manuel, Stainless steel grade chart; viewed at http://www.atlassteels.com.au/documents/Stainless%2BSteel%2BGrade%2BComposition%2BChart.pdf).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Canourgues and Speranza and work with different grades of steels, having different hardnesses, as a matter of design choice of .

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canourgues (U.S. Patent Application Publication 2009/0220815), Speranza (U.S. Patent Application Publication 2004/0074882), and Brandt (U.S. Patent Application 20130236239; Wipo equivalent WO2011/138278A1 published 11 October 2011) and further in view of Moor (U.S. Patent Application Publication 2007/0045250).
Regarding claim 10, Canourgues and Speranza and Brandt teach all the limitations of claim 1, as above, but do not further teach a method wherein the additional material is provided to the weld pool in the form of a wire.  However, such a wire for adding material is well known in such machine for adding material to a laser weld (Moor, 52, ¶0036).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to have even a wire be used to add material to add material in a known way in order to strengthen the weld between two materials.
Regarding claim 11, Canourgues and Speranza and Brandt teach all the limitations of claim 1, as above, but do not further teach a method wherein the additional material includes iron, carbon, steel, boron, chromium, magnesium, manganese, molybdenum, tin, titanium, vanadium or any alloy or combination thereof.  However, Speranza allows for the powder to be “other metals” for stabilization, and Moor teaches that the claimed metals, can be used to strengthen welds (Moor, ¶0035, “steel, iron, titanium”).  Thus, it would have been obvious to one having ordinary skill in the art at the .

Claims 12-18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canourgues (U.S. Patent Application Publication 2009/0220815) in view of Speranza (U.S. Patent Application Publication 2004/0074882), Brandt (U.S. Patent Application 20130236239; Wipo equivalent to Dornscheidt, WO2011/138278A1 published 11 October 2011, in file) and Sonoda (U.S. Patent Application Publication 2005/0211687) and Bolser (U.S. Patent Application Publication 2005/0242158).
Regarding claim 12, Canourgues discloses a method of making a welded blank assembly, comprising the steps of: (a) providing first and second sheet metal pieces (Abstract, , two can be provided so that welding can take place, fig. 1-3), at least one of the first and second sheet metal pieces comprises: a base material layer of boron steel (¶0097; steel requiring Boron content) or press hardenable steel having a thickness in a range from 0.5 mm to 2.0 mm(¶0078; 1-3mm), an aluminum- based coating material layer (¶0015, aluminum) having a thickness in a range from 5 µm to 100 µm (Canourgues,¶112, , in a working example layer has thickness of 20 µm), an intermediate material layer (Canourgues, element 3), and a weld notch located along an edge region of the sheet metal piece where at least a portion of the coating material layer has been removed (¶0021; weld formed on edge where coating is removed); (b) arranging the first and second sheet metal pieces together at the edge region; (c) (¶0003, parts are cooled for fabrication); and 
Canourgues does not disclose nor (c) forming a weld pool between the first and second sheet metal pieces at the edge region and providing additional material to the weld pool, wherein the weld pool comprises constituents of the edge region and at least some aluminum from the coating material layer and/or the intermediate material layer, and the additional material is provided in an amount that dilutes the weld pool so as to reduce the relative amount of aluminum in the weld pool;  (e) using a secondary heat source to heat a protective material comprising aluminum so that the protective material flows in the weld region after the weld pool is at least partially solidified wherein the protective material is different than the additional material.  
Regarding step (c), Speranza teaches providing additional material (Speranza, 14) to the weld pool.  Brandt also teaches providing additional material  (Brandt, 4) to the butt weld joint (fig. 2) that is formed when the weld pool solidifies  Thus, it would Speranza, ¶0059) in order to further fill in the weld-pool and have the particles fortify the weld in a known and conventional way without unexpected results and strengthen the weld and connection between the metal pieces to even stronger than the original material (Speranza, ¶¶ [0005, 0006], Brandt, ¶0002).
Regarding the limitation that the additional material is provided in an amount that dilutes the weld pool so as to reduce the relative amount of aluminum in the weld pool, while he does not teach this exactly, Canourgues, does teach brushing off the soft aluminum from the coating so that it does not get to involved in the weld, so doesn’t get into the weld, so would be advantageous to dilute. (Canourgues, ¶0068).  Thus, it would be obvious to one having ordinary skill in the art at the time of the filing to modify Canourgues and seek to make sure that the weld is not made up of aluminum parts, so it would be advantageous to dilute any aluminum material with an additive or to remove it before, which is what Canourgues tries to do.  Either way, adding material to the weld joint would dilute any aluminum from the coating, and would strengthen the weld, according to Speranza or Brandt.
However, Sonoda teaches (e) using a secondary heat source (Sonoda, ¶0029, 22) to heat a protective material (filler wire 20) comprising aluminum (¶0058, the standard wire here contains aluminum) so that the protective material flows in the weld region after the weld pool is at least partially solidified (after it cools some, penetration is not as deep into key-hole, weld bead remains on top, fig. 4b).  It further would have (This is well known in the art, as taught in Bolser, for instance, ¶0030, “aluminum material can provide corrosion protection”)  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Canourgues in view of Speranza and Brandt with Sonoda, to add the protective material ability of Sonoda, to protect and cover and harden the top/surface of a weld to increase stability and prevent corrosion as aluminum is known to do (Sonoda, ¶0080)

Regarding claim 13, Canourgues in view Speranza, Brandt, Sonoda and Bolser  teach all the limitations of claim 12, as above, and further teach a method wherein at least a portion of the protective material is material from the coating material layer that has been displaced from the weld notch but remains alongside the weld notch as part of the sheet metal piece, the displaced material being heated and at least partially liquefied by the secondary heat source to 247292.3046.009 flow in the weld region after the weld pool is at least partially solidified to cover and protect at least a portion of the weld region (Applicant here describes the flow of the weld and the displacing of material which necessarily happens during a weld, see. Canourgues, fig. 3, Sonoda, figs. 4(A-B) for displacing of material and flow would occur if not yet solidified, and thus this limitation is met). 
Regarding claim 14, Canourgues in view Speranza, Brandt, Sonoda and Bolser teach all the limitations of claim 12, as above, and further teach a method wherein at least a portion of the protective material is from an additionally provided material that is (As noted in the combination above, this would be obvious that protective material would become part of the weld of Canourgues as combined with Speranza and Bolser, and in Fig. 3, it can be seen an example of resulting weld covering and protecting the weld region).
Regarding claim 15, Canourgues in view Speranza, Brandt, Sonoda and Bolser teach all the limitations of claim 12, as above, and further teach a method wherein the base material layer of at least one of the first and second sheet metal pieces is boron steel having a composition that includes a base steel alloy and small amounts of atomic boron, whereby an increase in hardness of the boron steel is greater than an increase in hardness of the base steel alloy when subjected to the heat treating process (Brandt, ¶0020, excellent strength can be achieved with the additive material). 
Regarding claim 16 Canourgues in view Speranza, Brandt, Sonoda and Bolser teach all the limitations of claim 12, as above, and further teach a method wherein the base material layer of at least one of the first and second sheet metal pieces is press hardenable steel having a composition that allows for direct or indirect press hardening in conjunction with the heat treating process, whereby an increase in hardness of the press hardenable steel is greater than an increase in conventional steel when subjected to the heat treating process (Brandt ¶0002, excellent strength can be achieved with the additive material; pressing creates strength, Canourgues, ¶¶0004, 0005, and 0010). 
intermediate material layer further comprises an iron-aluminum intermetallic compound between the base material layer and the coating material layer, both the coating material layer and the intermetallic compound have been removed at the weld notch so that the base material layer is exposed along the edge region as provided in step (a), and the weld pool is substantially free of both the coating material layer and the intermetallic compound (Canourgues, figs.  1 & 3, ¶¶0059, 0063; free of intermetallic layer; Canourgues, ¶0063, sometimes the intermetallic layer is further divided into layers, and sometimes these must be eliminated). ).
Regarding claim 18, Canourgues in view Speranza, Brandt, Sonoda and Bolser teach all the limitations of claim 12, as above, and further teach a method wherein the intermediate material layer further comprises an iron-aluminum intermetallic compound between the base material layer 257292.3046.009 and the coating material layer, the intermetallic compound is present at the weld notch, in the weld pool, and in the resulting weld joint (Canourgues, element 3 and in paragraphs above, ¶¶13,14, indicating other intermetallic materials). 
Regarding claim 20, Canourgues in view Speranza, Brandt, Sonoda and Bolser teach all the limitations of claim 12, as above, and further teach a method comprising the step of: heat treating the welded blank assembly as part of a hot stamping process that includes heating the welded blank assembly to an austenizing temperature and subsequently quenching the welded blank assembly to form a martensitic grain (Canourgues, ¶¶121, 127,austentizing temperature to quenching to achieve martensitic).
Regarding claim 21, Canourgues in view Speranza, Brandt, Sonoda and Bolser teach all the limitations of claim 12, as above, and further teach a method wherein the additional material is further provided to the weld pool to influence a composition of the formed weld joint, the additional material being provided with a composition and in an amount that, when the welded blank assembly is subsequently heated and quenched in a heat treating process, provides the heat treated weld joint with a hardness and/or a tensile strength that is greater than that of at least one of the first and second sheet metal pieces at a location away from the heat treated weld joint (Sonoda, ¶0070, excellent strength can be achieved with the additive material; pressing creates strength, Canourgues, ¶¶0004, 0005, and 0010). 

Claims 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canourgues (U.S. Patent Application Publication 2009/0220815),  Speranza (U.S. Patent Application Publication 2004/0074882), Brandt (U.S. Patent Application 20130236239; Wipo equivalent WO2011/138278A1 published 11 October 2011) and Sonoda (U.S. Patent Application Publication 2005/0211687), Bolser and further in view of Dornscheidt (Wipo Application Publication WO2011138278; U.S. Equivalent Application Publication 2013/ 0236239).
Regarding claim 19, Canourgues in view Speranza, Brandt, Sonoda and Bolser teach all the limitations of claim 12, as above, but do not further teach a method wherein 
However it is well known that it might be desirable to a practitioner to weld two different types of metal or steel, with different properties, grades or materials, such as in Dornscheidt (Dornscheidt, Abstract; steels of different grades) whereby different grades have different material properties, including hardness (Atlas Steels, Reference Manuel, Stainless steel grade chart; viewed at http://www.atlassteels.com.au/documents/Stainless%2BSteel%2BGrade%2BComposition%2BChart.pdf).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Canourgues and Speranza and work with different grades of steels, having different hardnesses, as a matter of design choice of the practitioner to weld different materials as he sees fit and as is desired and required for the current process.

Claims 22-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canourgues (U.S. Patent Application Publication 2009/0220815) in view of Coleman (U.S. Patent 7,371,988).
Regarding claim 22, Canourgues discloses a method of making a welded blank assembly, comprising the steps of: (a) providing first and second sheet metal pieces (Abstract, , two can be provided so that welding can take place, fig. 1-3), at least one of ¶0097; steel requiring Boron content) or press hardenable steel having a thickness in a range from 0.5 mm to 2.0 mm(¶0078; 1-3mm), an aluminum- based coating material layer (¶0015, aluminum) having a thickness in a range from 5 µm to 100 µm, (Canourgues,¶112, , in a working example layer has thickness of 20 µm), and a weld notch located along an edge region of the sheet metal piece where at least a portion of the coating material layer has been removed (¶0021; weld formed on edge where coating is removed); (b) arranging the first and second sheet metal pieces together at the edge region; (c) forming a weld pool between the first and second sheet metal pieces at the edge region, wherein the weld pool comprises constituents of the edge region (id.); (d) solidifying the weld pool to form a weld joint that joins the first and second sheet metal pieces together at a weld region of the welded blank assembly (¶0003, parts are cooled for fabrication) with a heat affected zone adjacent the formed weld joint, 
Canourgues does not disclose wherein each weld notch is provided with a width so that a combined weld notch width is in a range from 1.5 to 4.0 times a width of the heat-affected zone.  
Regarding the width of the heat affected zone and the width of the notch where the layer is removed, Canourgues does not disclose how much larger the notch should be, only that the layer should be removed to as not to interfere with the weld (it is seen in fig. 3, that there is, in fact, no interference).  However, Coleman indicates, and it is known, the heat of welding has adverse effects on the heat-affected area outside the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that this controls and minimizes damage to the area surrounding the notch Therefore, since the general conditions of the claim, i.e. that notch is created , were disclosed in the prior art by Canourgues, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to meet the large claimed ratios of the different areas, which would invariably result from the process of Canourgues, but according to Coleman, there would be a desire to control it so the workpieces outside the notch are not too adversely affected.
 Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention through routine experimentation and ordinary practice, to create the notch with the heat-affected area, but to still keep the invention good and have the weakened areas still supported, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Canourgues and Coleman teach all the limitations of claim 22, as above, and further teach a method wherein the combined weld notch width is also in a range from 2.0 to 5.0 times a width of the formed weld joint. 
Regarding the width of the formed weld joint and the width of the notch where the layer is removed, Canourgues does not disclose the ratio of the widths, only highlights 
Regarding claim 24, Canourgues and Coleman teach all the limitations of claim 22, as above, and further teach a method wherein the width of each weld notch is in a range from 0.5 to 2.0 times a thickness of the sheet metal piece in which it is provided. 
Regarding the width of the thickness of the sheet metal and the width of the notch where the layer is removed, Canourgues does not disclose how much larger the notch should be, only that the layer should be removed to as not to interfere with the weld (it is seen in fig. 3, that there is, in fact, no interference).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention through routine experimentation and ordinary practice, to adjust the ratio to sure that the notch is of a good size compared to the thickness of the piece, so that they don’t interfere.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 25, Canourgues and Coleman teach all the limitations of claim 22, as above, and further teach a method wherein the base material layer of at least Canourgues ¶0004, blanks are pressed; ¶0119;, “Steel”, ¶0132, Ti, “high mechanical characteristics). . 
Regarding claim 26, Canourgues and Coleman teach all the limitations of claim 22, as above, and further teach a method wherein the base material layer of at least one of the first and second sheet metal pieces is press hardenable steel having a composition that allows for direct or indirect press hardening in conjunction with the heat treating process, whereby an increase in hardness of the press hardenable steel is greater than an increase in conventional steel when subjected to the heat treating process (Canourgues, ¶0004, blanks are pressed; ¶0119;, “Steel”, ¶0132, Ti, “high mechanical characteristics).. 
Regarding claim 27 Canourgues and Coleman teach all the limitations of claim 22, as above, and further teach a method wherein the at least one sheet metal piece further comprises an iron-aluminum intermetallic compound between the base material layer and the coating. material layer, both the coating material layer and the intermetallic compound have been removed at the weld notch so that the base material layer is 277292.3046.009 exposed along the edge region as provided in step (a), and the weld pool is substantially free of both the coating material layer and the intermetallic compound (Canourgues, ¶¶0059, 0063, sometimes the intermetallic layer is further divided into layers, and sometimes these must be eliminated). 
Canourgues, Fig. 3, element 3 and in paragraphs above, ¶¶13,14, indicating other intermetallic materials). . 
Regarding claim 30, Canourgues and Coleman teach all the limitations of claim 22, as above, and further teaches a method comprising the step of: heat treating the welded blank assembly as part of a hot stamping process that includes heating the welded blank assembly to an austenizing temperature and subsequently quenching the welded blank assembly to form a martensitic grain structure throughout the welded blank assembly (Canourgues, ¶¶121, 127,austentizing temperature to quenching to achieve martensitic).

Claims 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canourgues (U.S. Patent Application Publication 2009/0220815) in view of Coleman (U.S. Patent 7,371,988) in further view of Dornscheidt (Wipo Application Publication WO2011138278; U.S. Equivalent Application Publication to Brandt, 2013/ 0236239).
Regarding claim 29, Canourgues and Coleman teaches all the limitations of claim 22, as above, but does not further teach a method wherein both first and second sheet metal pieces have a boron steel base material layer, the base material layer of 
However it is well known that it might be desirable to a practitioner to weld two different types of metal or steel, with different properties, grades or materials, such as in Dornscheidt (Dornscheidt, Abstract; steels of different grades) whereby different grades have different material properties, including hardness (Atlas Steels, Reference Manuel, Stainless steel grade chart; viewed at http://www.atlassteels.com.au/documents/Stainless%2BSteel%2BGrade%2BComposition%2BChart.pdf).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Canourgues and Coleman and work with different grades of steels, having different hardnesses, as a matter of design choice of the practitioner to weld different materials as he sees fit and as is desired and required for the current process.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canourgues (U.S. Patent Application Publication 2009/0220815) and Coleman in view of Speranza (U.S. Patent Application Publication 2004/0074882) and Brandt.
Regarding claim 31, Canourgues and Coleman teach all the limitations of claim 22, as above, but does not further teach a method comprising the step of providing additional material to the weld pool to influence a composition of the formed weld joint, 
Speranza teaches providing additional material (Speranza, 14) to the weld pool to influence a composition of a weld joint that is formed when the weld pool solidifies, the additional material being provided with a composition and in an amount that, when the welded blank assembly is subsequently heated and quenched in a heat treating process (Speranza, Abstract, “cooled”), provides the heat treated weld joint with a hardness and/or a tensile strength that is greater than that of at least one of the first and second sheet metal pieces at a location away from the heat treated weld joint (Speranza, Abstract, “improves strength”).  Brandt also teaches providing additional material  (Brandt, 4) to the butt weld joint (fig. 2) that is formed when the weld pool solidifies, the additional material being provided to the weld pool has a composition and is provided in an amount that, when the welded blank assembly is subsequently heated and quenched (Brandt, ¶0002) abruptly cooling with water) in a heat treating process, the additional material will cause the heat treated butt weld joint to have a hardness and/or a tensile strength that is greater than that of at least one of the first and second sheet metal pieces at a location away from the heat treated butt weld joint (¶0002; By selectively influencing the welding process, in particular by abruptly cooling the welding seam with water after the joining process, the weld seam is hardened, and this can make the weld seam stronger and more difficult to break (preventing hardness drops), it being possible to set a strength at least equal to that of the basic materials.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Canourgues and Coleman with Speranza and Brandt, to add the additive material to the weld of Canourgues and Coleman, where Canourgues already adds some material to the weld-pool (Speranza, ¶0059) in order to further fill in the weld-pool and have the particles fortify the weld in a known and conventional way without unexpected results and strengthen the weld and connection between the metal pieces to even stronger than the original material (Speranza, ¶¶ [0005, 0006], Brandt, ¶0002).

Claims 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canourgues (U.S. Patent Application Publication 2009/0220815), and Coleman and further in view of Sonoda (U.S. Patent Application Publication 2005/0211687).
Regarding claim 32, Canourgues and Coleman teach all the limitations of claim 22, as above, but do not further teach a method comprising the step of using a secondary heat source to heat a protective material comprising aluminum so that the protective material flows in the weld region after the weld pool is at least partially solidified.
However, Sonoda teaches using a secondary heat source (Sonoda, ¶0029, 22) to heat a protective material (filler wire 20) comprising aluminum (¶0058, the standard wire here contains aluminum) so that the protective material flows in the weld region after the weld pool is at least partially solidified (after it cools some, penetration is not as deep into key-hole, weld bead remains on top, fig. 4b).  It further would have been obvious to add an aluminum, protective material, once things were partly solidified, in order to create corrosion protection for the new weld (This is well known in the art, as taught in Bolser, for instance, ¶0030, “aluminum material can provide corrosion protection”)  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Canourgues in view of Coleman with Sonoda, to add the protective material ability of Sonoda, to protect and cover and harden the top/surface of a weld to increase stability and prevent corrosion as aluminum is known to do (Sonoda, ¶0080)

Response to Arguments
Applicant's arguments filed 15 May 2020 have been fully considered but they are not persuasive. 
The rejection under 35 U.S.C 112(b) has been withdrawn. 
Regarding the §103 rejections, Applicant summarizes the art used in the rejection (Remarks, p. 12-14), and then argues that the examiner uses impermissible hindsight (Remarks, p. 15-16, 17) and without that there would not be a reasonable expectation of success (p. 17), that the prior art teaches away from the combination (Remarks, p. 15-16), and that the combination would render the prior art inoperable for its intended purpose (p. 16).
Examiner disagrees.  Canourges teaches removing the coating to weld coated metallc pieces, and it is well known in the art, via Speranza and Brandt and others in the filed PTO-892 such as La Rocca, for instance, that adding material will increase the strength of a weld and the performance of the joint that might not be as strong as the surrounding, unaffected, unwelded, areas.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction of the invention is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Similarly, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the well-known benefit of adding material to a weld, as demonstrated by the secondary references, makes this combination proper. (As Applicant notes, (Remarks, p. 15) it is noted that contention that Canourgues “already adds some material” in the office action seems to be slightly imprecise, as, first, the citation in that Office Action (Office Action filed 9 September 2020, p. 6) is to Speranza, but should be to Canourges, as he also indicates that some intermetallic particles do combine into the weld to achieve “protection against corrosion (Canourges ¶22), and second, that the material is not “added” per se, but rather ends up being added weld via the melting of the layer, but in the end, the additional material does end up in the weld..  Nevertheless, the reasoning, that it is known to strengthen welds via the addition of material still holds).  Further, with regard to applicant’s arguments that there is no motivation to combine or that it would be detrimental to Canourges, in light of his teaching about the coating being melted, it is noted that Esperanza specifically teaches adding advantageous metals, metals that work well with the underlying substrate (Esperana, ¶0006).  Applicant hypothesizes that additional metals would be negatively affect Canourges (Remarks, pp. 16, 20), but that is not true (Canourges, ¶22)
With regard to Brandt, Applicant relies on that Brandt adds “carbon” to increase strength, and that Canourges does not need carbon (Remarks, p. 17).  That is not so.  In fact, Brandt teaches “introducing into the liquid weld pool, the carbon and/or other element which increases the strength of the weld” (Brandt, ¶22), which can be varied according to the underlying material. Again, this just reinforces the notion that it is well-known in the art to add material to strengthen a weld.
(Remarks, p. 20), such a notion, that the heat affected areas weakening of the structure is known, as evidenced by Coleman.  It may be particularly effect inventions like Coleman, who intend for no further processing, but such deleterious effects impact all structures that undergo heat treatment, and therefore minimizing the area would be advantageous and obvious to take into consideration.

Please contact Examiner regarding any questions or concerns. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761  

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715